DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims claims 1-9 of US 10406662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to having a torque controller that switches an impact mechanism from rotational impacts to impacts without rotation when torque reaches a value/threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 11-15, and 18, is/are rejected under 35 U.S.C. 103 as obvious over Murthy et al. (EP 2246156 A1) in view of Mizuno et al. (US 20130133912 A1) and further in view Mashiko et al. (US 20140158390 A1).
Regarding claims 1 and 14, Murthy et al. discloses an impact tool (10, fig. 1) comprising: a housing (12);  a motor (14/40) disposed in the housing an output spindle (20); an impact mechanism (18) coupled to the output spindle and configured to be driven by the motor, the impact mechanism configured to transmit continuous rotary motion without impacts from the motor to the output spindle [0022] when a torque on the output spindle does not exceed a transition torque, and to transmit rotational impacts from the motor to the output spindle when a torque on the output spindle exceeds the transition torque while the motor rotates in a single direction [0023]; wherein, absent any limit on power delivered to the motor, the impact mechanism is configured to transition from operating in the rotary mode to operating in the impacting mode when a torque on the output spindle exceeds a first transition torque [0023-0025], and 
a controller (106) coupled to the electric motor (40, [0014-0016, 0028]) and configured to control power being delivered to the motor [0021] wherein the controller is selectively operable in: (a) a normal mode where the controller controls power being delivered to the motor so that the impact mechanism transitions from transmitting continuous rotary motion to transmitting rotational impacts when the transition torque is a first threshold torque; and (b) a control mode where the controller temporarily limits power being delivered to the motor so that the impact mechanism transitions from transmitting continuous rotary motion to transmitting rotational impacts when the transition torque is a second threshold torque that is greater than the first threshold torque (choose second trip torque, [0023-0025]), and when a torque on the output spindle exceeds a second transition torque that is higher than the first transition torque by: (a) setting at least one intermediate power limit corresponding to a torque that is less than the control transition torque for at least one time period; and (b) temporarily limiting power delivered to the motor not to exceed each of the at least one intermediate power limit when that intermediate power limit is set, wherein each of the at least one intermediate power limits corresponds to an output torque that is lower than the first transition torque (adjust to increase/decrease power/torque, [0023-0025], figs. 1 and 11).  
Murthy et al. states: “change between continuous rotary motion and rotating impacting motion automatically (i.e., without input from the operator or user of the tool) and that the automatic change-over can be based on a predetermined torsional output of the power tool (i.e., automatic change-over can occur at a predetermined trip torque” [0038]
Murthy et al. fails to explicitly disclose the controller is electrically coupled to the motor and configured to electrically control power being delivered to the motor.
Mizuno et al. teaches having a controller (3/circuit C), torque sensor (10), motor speed sensor (16), with circuit C electrically coupled to a motor (2) and configured to electrically control power being delivered to the motor to control power to the hammer (4) and setting target torques [0025-0031, 0036-0042].
Mashiko et al. teaches having a controller that is electrically coupled to the motor of the power tool and configured to electrically control power being delivered to the motor ([0040-0046], fig. 2).
Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque with an electrical motor, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be is electrically coupled to the motor and configured to electrically control power being delivered to the motor for having an automatic switching to have an impact conversion means at a target torque as taught by Mizuno et al. and Mashiko et al.
Regarding claim 2, Murthy et al. discloses the controller temporarily limits power being delivered to the motor by limiting a parameter or analogue of power [0025].  
Regarding claims 11, 15, and 18, Murthy et al. discloses in the control mode, the controller: (a) sets a plurality of intermediate power limits, each corresponding to a torque that is less than the control transition torque, for a plurality of time periods; and (b) limits the power delivered to the motor34Title: Impact Tool With Control Mode Applicant: Black & Decker Inc.Docket No. P-US-TN-15320not to exceed the power limit when that power limit is set, wherein at least one of the plurality of power limits corresponds to an output torque that is lower than the first threshold torque wherein the at least one intermediate power limit comprises a plurality of intermediate power limits, with each intermediate time limit corresponding to a predetermined time period, wherein the predetermined time period that corresponds to a highest intermediate power limit of the intermediate power limits is a longest time period of the predetermined time periods ([0023-0025], figs. 1 and 11).
Regarding claims 12-13, Murthy et al. discloses the plurality of intermediate power limits sequentially increase and in the control mode, after the impact mechanism transitions to transmitting rotational impacts to the output spindle, the controller sets an impacting power limit that is lower than the power at which the impact mechanism transitions to transmitting rotational impacts to the output spindle (adjust to increase power and adjust to decrease power [0023-0025], figs. 1 and 11). 

Claim(s) 3, 5-10, 13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as obvious over Murthy et al. (EP 2246156 A1) in view of Mizuno et al. (US 20130133912 A1) in view Mashiko et al. (US 20140158390 A1) in view of Rejman et al. (US 20100175902 A1) and further in view of Kawarai (US 20010010267 A1).
Regarding claim 3, Murthy et al. discloses in the control mode adjustment to increase/decrease power/torque is configured [0023-0025], figs. 1 and 11).  
Murthy et al. fails to disclose in the control mode the controller temporarily limits power delivered to the motor by causing temporarily causing an amount of power delivered to the motor to not exceed a first power limit for a first period of time, and then allowing an amount of power delivered to the motor to exceed the first power limit, the first power limit corresponding to a first output torque that is lower than the first threshold torque, wherein the first period of time is perceptible to a user to allow a user time to stop application of power to the motor to avoid the impact mechanism transitioning to transmit rotational impacts to the output spindle.  
Rejman et al. teaches having a control mode the controller temporarily limits power delivered to the motor by causing temporarily causing an amount of power delivered to the motor to not exceed a first power limit for a first period of time, and then allowing an amount of power delivered to the motor to exceed the first power limit, the first power limit corresponding to a first output torque that is lower than the first threshold torque, wherein the first period of time is perceptible to a user to allow a user time to stop application of power to the motor to avoid the impact mechanism transitioning to transmit rotational impacts to the output spindle ([0026, 0035, 0038, 0043, 0051-0055] and claim 9).  
Kawarai also teaches having a control mode the controller temporarily limits power delivered to the motor by causing temporarily causing an amount of power delivered to the motor to not exceed a first power limit for a first period of time, and then allowing an amount of power delivered to the motor to exceed the first power limit, the first power limit corresponding to a first output torque that is lower than the first threshold torque, wherein the first period of time is perceptible to a user to allow a user time to stop application of power to the motor to avoid the impact mechanism transitioning to transmit rotational impacts to the output spindle (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2)
Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be configured in the control mode the controller temporarily limits power delivered to the motor by causing temporarily causing an amount of power delivered to the motor to not exceed a first power limit for a first period of time, and then allowing an amount of power delivered to the motor to exceed the first power limit, the first power limit corresponding to a first output torque that is lower than the first threshold torque, wherein the first period of time is perceptible to a user to allow a user time to stop application of power to the motor to avoid the impact mechanism transitioning to transmit rotational impacts to the output spindle for having an impact conversion means at a target torque as taught by Rejman et al. as further taught and evidenced by Kawarai.
Regarding claims 5 and 16, Murthy et al. discloses in the control mode, the controller limits power delivered to the motor (adjust to increase/decrease power/torque, [0023-0025], figs. 1 and 11)
Murthy et al. fails to disclose in the control mode the controller limits power delivered to the motor to not exceed the first power limit until a first predetermined time period after the controller determines that a tool parameter has reached a first threshold wherein each time period is a predetermined time period after a tool parameter has been reached.  
Rejman et al. teaches a control mode in which the controller limits power delivered to the motor to not exceed the first power limit until a first predetermined time period after the controller determines that a tool parameter has reached a first threshold wherein each time period is a predetermined time period after a tool parameter has been reached (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).  
Kawarai teaches a control mode in which the controller limits power delivered to the motor to not exceed the first power limit until a first predetermined time period after the controller determines that a tool parameter has reached a first threshold wherein each time period is a predetermined time period after a tool parameter has been reached (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).  
Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be configured in the control mode the controller limits power delivered to the motor to not exceed the first power limit until a first predetermined time period after the controller determines that a tool parameter has reached a first threshold wherein each time period is a predetermined time period after a tool parameter has been reached for having an impact conversion means at a target torque as taught by Rejman et al. as further taught and evidenced by Kawarai.
Regarding claims 6 and 17, Murthy et al. fails to discloses the tool parameter reaching the first threshold corresponds to at least one of an output torque reaching a first torque limit, a motor speed decreasing to reach a speed threshold, and a current reaching a first current threshold and wherein the tool parameter comprises at least one of a motor speed, an output torque, a power delivered to the motor, a current delivered to the motor, a voltage delivered to the motor, and a duty cycle of a signal applied to the motor. 
Rejman et al. teaches the tool parameter reaching the first threshold corresponds to at least one of an output torque reaching a first torque limit, a motor speed decreasing to reach a speed threshold, and a current reaching a first current threshold and wherein the tool parameter comprises at least one of a motor speed, an output torque, a power delivered to the motor, a current delivered to the motor, a voltage delivered to the motor, and a duty cycle of a signal applied to the motor (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).  
Kawarai teaches the tool parameter reaching the first threshold corresponds to at least one of an output torque reaching a first torque limit, a motor speed decreasing to reach a speed threshold, and a current reaching a first current threshold and wherein the tool parameter comprises at least one of a motor speed, an output torque, a power delivered to the motor, a current delivered to the motor, a voltage delivered to the motor, and a duty cycle of a signal applied to the motor (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).  
Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be configured to have the tool parameter reaching the first threshold corresponds to at least one of an output torque reaching a first torque limit, a motor speed decreasing to reach a speed threshold, and a current reaching a first current threshold and wherein the tool parameter comprises at least one of a motor speed, an output torque, a power delivered to the motor, a current delivered to the motor, a voltage delivered to the motor, and a duty cycle of a signal applied to the motor for having an impact conversion means at a target torque as taught by Rejman et al. as further taught and evidenced by Kawarai.
Regarding claims 7-10 and 13, Murthy et al. fails to disclose in the control mode, the controller subsequently limits power being delivered to the motor to not exceed a second power limit until a second predetermined time period after the controller determines that the tool parameter has reached a second threshold, wherein the second power limit corresponds to a second output torque that is higher than the first output torque, wherein the second output torque is greater than the first threshold torque, wherein, in the control mode, the controller subsequently allows power being delivered to the motor to exceed a control transition power that is higher than a power that corresponds to the first threshold torque, the control transition power corresponding to the second threshold torque.  Also, in the alternative if it can be argued that Murthy et al. fails to disclose wherein, in the control mode, after the impact mechanism transitions to transmitting rotational impacts to the output spindle, the controller sets an impacting power limit that is lower than the power at which the impact mechanism transitions to transmitting rotational impacts to the output spindle-
Rejman et al. teaches in the control mode, the controller subsequently limits power being delivered to the motor to not exceed a second power limit until a second predetermined time period after the controller determines that the tool parameter has reached a second threshold, wherein the second power limit corresponds to a second output torque that is higher than the first output torque, wherein the second output torque is greater than the first threshold torque, wherein, in the control mode, the controller subsequently allows power being delivered to the motor to exceed a control transition power that is higher than a power that corresponds to the first threshold torque, the control transition power corresponding to the second threshold torque, wherein, in the control mode, after the impact mechanism transitions to transmitting rotational impacts to the output spindle, the controller sets an impacting power limit that is lower than the power at which the impact mechanism transitions to transmitting rotational impacts to the output spindle (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).   
Kawarai teaches in the control mode, the controller subsequently limits power being delivered to the motor to not exceed a second power limit until a second predetermined time period after the controller determines that the tool parameter has reached a second threshold, wherein the second power limit corresponds to a second output torque that is higher than the first output torque, wherein the second output torque is greater than the first threshold torque, wherein, in the control mode, the controller subsequently allows power being delivered to the motor to exceed a control transition power that is higher than a power that corresponds to the first threshold torque, the control transition power corresponding to the second threshold torque, wherein, in the control mode, after the impact mechanism transitions to transmitting rotational impacts to the output spindle, the controller sets an impacting power limit that is lower than the power at which the impact mechanism transitions to transmitting rotational impacts to the output spindle (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).    
Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be configured to have in the control mode, the controller subsequently limits power being delivered to the motor to not exceed a second power limit until a second predetermined time period after the controller determines that the tool parameter has reached a second threshold, wherein the second power limit corresponds to a second output torque that is higher than the first output torque, wherein the second output torque is greater than the first threshold torque, wherein, in the control mode, the controller subsequently allows power being delivered to the motor to exceed a control transition power that is higher than a power that corresponds to the first threshold torque, the control transition power corresponding to the second threshold torque, wherein, in the control mode, after the impact mechanism transitions to transmitting rotational impacts to the output spindle, the controller sets an impacting power limit that is lower than the power at which the impact mechanism transitions to transmitting rotational impacts to the output spindle for having an impact conversion means at a target torque as taught by Rejman et al. as further taught and evidenced by Kawarai.
Regarding claims 19-20, Murthy et al. fails to disclose after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque.
Rejman et al. teaches after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque.
after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).   
Kawarai teaches after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque.
after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque (abstract, [0009, 0026, 0030-0032, 0038-0046], figs. 1-2).    
Given the suggestion and teachings of Murthy et al. to have a control mode adjustment to increase/decrease power/torque, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Murthy et al. controller to be configured to have the after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque after the predetermined time period corresponding to the highest intermediate power limit has expired, the controller is configured to allow an amount of power delivered to the motor to exceed a transition power that corresponds to the second transition torque, wherein at least the highest intermediate power limit corresponds to an output torque that is greater than the first transition torque for having an impact conversion means at a target torque as taught by Rejman et al. as further taught and evidenced by Kawarai.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion                                                                                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731